                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES -- GENERAL

Case No.      ED CV 20-113-JFW(SPx)                                          Date: February 18, 2020

Title:        Tramaine Parker-v- Adecco USA, Inc., et al.


PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                  None Present
              Courtroom Deputy                                Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                    ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                 None

PROCEEDINGS (IN CHAMBERS):                ORDER TO SHOW CAUSE

        In Defendant Adecco USA, Inc. and Communications Test Design, Inc's Rule 26(f) Report
filed on February 14, 2020 , Docket No. 12, counsel represents that Plaintiff failed to respond to
Defendants efforts to prepare a Joint Rule 26(f) Report. Accordingly, Plaintiff is ordered to show
cause, in writing, by February 21, 2020 why the Court should not impose sanctions in the amount
of $3,500.00 against Plaintiff or dismiss this action for Plaintiff’s failure to cooperate with counsel
and comply with the Order filed on January 21, 2020 and the Local Rules. No oral argument on
this matter will be heard unless otherwise ordered by the Court. See Fed. R. Civ. P. 78; Local Rule
7-15. The Order will stand submitted upon the filing of the response to the Order to Show Cause.
Failure to respond to the Order to Show Cause will result in the imposition of sanctions and/or
dismissal of this action.

         IT IS SO ORDERED.




                                                                                 Initials of Deputy Clerk sr
